Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204).
Booth et al. (US 2010/0152309) discloses a manufacturing system for manufacturing bulked continuous carpet filaments (paragraph [0084]) comprising:

a filtration system 12 that is adapted to receive the single polymer stream from the extruder 9 and to remove particulate contaminates from the polymer stream (fig. 1; paragraph [0097]); and 
a spinning machine (spinnerette) that is adapted to receive the single polymer stream from the filtration system 12 (fig. 1) and to form the single polymer stream into bulked continuous carpet filament (fig. 1; paragraphs [0084], [0098)); 
(Claim 12) wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, wherein the recycled PET comprises postconsumer, recycled PET bottles; and wherein the plurality of polymer flakes comprises colored PET flakes derived from recycled PET bottles (paragraphs [0048]-[0051], [0077], [0090]). 
However, Booth et al. (US 2010/0152309) does not disclose an extruder (i.e., first, second and third extruder sections and a pressure regulation system) or an intrinsic viscosity management system, as recited by claims 1, 4-8, 12 and 14.
Gneuss et al. (US 2005/0047267) disclose a manufacturing system for manufacturing filaments (paragraph [0002]), the system having a multi-screw extruder (figs. 1-4) that exposes a large contact surface to vacuum allowing degassing and polymerization to the extent desired (paragraph [0003]), the multi-screw extruder comprising:
a first extruder section (which includes the rightmost screw 4 in fig. 1) that is adapted to advance a polymer melt towards a second extruder section 6, the second extruder section 6 comprising a chamber having an interior portion adapted to separate the polymer melt into at least eight streams of polymer melt (which pass along screw shafts 7) so that the at least eight streams of polymer melt pass through the interior portion of the chamber (figs. 1-4; paragraphs [0001], 0022]); 

a third extruder section (which includes the leftmost screw 4 in fig. 1) that is adapted to receive the at least eight streams of polymer melt after the at least eight streams of polymer melt have been exposed to the chamber pressure and to form the at least eight streams of polymer melt into a single polymer stream (figs 1-4); 
(Claim 4) wherein the system is adapted to facilitate advancement of each of the at least eight streams of polymer melt as they pass through the interior portion of the chamber and to simultaneously expose each of the at least eight streams of polymer melt to the chamber pressure as they pass through the interior of the chamber (figs. 1-4); 
(Claim 8) wherein the third extruder section comprises a single screw extruder 4 (fig. 1); and
(Claim 14) wherein the at least eight streams of polymer melt travel along respective paths that are substantially parallel to each other as the at least eight streams pass through the interior portion of the chamber and are exposed to the chamber pressure within the interior portion of the chamber (figs. 1-4). 
Bower et al. (US 2013/0171411) disclose a manufacturing system for manufacturing extruded products, the system comprising:
a multi-screw extruder as described in EP1434680B1 (paragraph [0020]; note that Gneuss et al. (US 2005/0047267) is an English equivalent of EP1434680B 1) for extruding a single polymer stream; wherein the multi-screw extruder maximizes the surface area of the polymer to allow volatiles present 
a filtration system that is adapted to receive the single polymer stream from the multi-screw extruder and to remove particulate contaminates from the single polymer stream (paragraph [0021)); and 
a viscosity management system (paragraph [0020], adjustments to the vacuum pressure in the multi-screw extruder can be made to maintain a desired melt viscosity). 
Gibbon et al. (US 4,675,378) disclose a manufacturing system (fig. 1) for manufacturing bulked continuous carpet filament from a polymer melt comprising polyethylene terephthalate polyester (col. 1, lines 5-66; high denier, high stress, industrial yarn for carpets), the system comprising:
a polymerizer vessel 22 for polymerization of the polymer melt to a desired extent and forming the polymer melt into a single polymer stream (fig. 1; col. 4, line 43, to col. 5, line 5; small amounts of glycol are removed by lowering pressure to increase intrinsic viscosity thereby increasing the molecular weight of the polymer);
a pressure regulation system that is adapted to maintain a chamber pressure within the polymerizer vessel 22 (figs. 1-3; col. 4, line 43 to col. 6, line 5; col. 10, lines 14-28; pressure is measured by pressure transmitter 52 to determine the level of vacuum and adjusted by valve 32);
an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first 
a spinning machine 42 that is adapted to receive polymer melt from the single polymer stream after the intrinsic viscosity management system or after the intrinsic viscosity management system determines the intrinsic viscosity of the single polymer stream (fig. 1; the spinnerets 42 receive the polymer melt after passing the second viscometer 48 of the intrinsic viscosity management system which is used to determine the intrinsic viscosity of the single polymer stream) and to form the polymer melt into bulked continuous carpet filament (fig. 1; col. 1, lines 5-66, high denier, high stress, industrial yarn for carpets; col. 5, lines 6-17).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the extruder of Booth et al. (US 2010/0152309) with a multi-screw extruder, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art and because Bower et al. (US 2013/0171411) disclose that a multi-screw extruder as disclosed by Gneuss et al. (US 2005/0047267) can be used to process polymer melt derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, which is recycle processing is desired in 
As to claims 4-7 and 14, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar. Further, as to the chamber pressure of between about 0 millibars and about 5 millibars as recited by claims 4 and 14; of below about 1.5 millibars as recited by instant claim 5; of between about 0.5 millibars and 5 millibars as recited by instant claim 6; OR of between about 0.5 millibars and 1.2 millibars as recited by instant claim 7, such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
As to the recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g, the system is capable of processing polymer melt that is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g. Further, such limitations appears to relate to the intended use of the claimed apparatus. A claim containing a “recitation with respect to the manner in 
As to an intrinsic viscosity management system adapted to determine if the intrinsic viscosity (IV) of the single polymer stream is below a predetermined level of about 0.80 dL/g, the intrinsic viscosity system is capable of determining many different levels of IV.  It would be further obvious that the desired IV can be set to many different levels, such as about 0.80 dL/g, depending upon the desired characteristics of the extruded product related to the desired IV and a level of about 0.80 dL/g would have been found in finding IV levels which produce a desired molecular weight, as disclosed above by Gibbon et al. (US 4,675,378).
Furthermore, Kannan et al. (US 2009/0281204) disclose a method of extruding a product [0006], [0094], [0095], wherein the product can be films and sheets [0095] or fibers (filaments) used in carpets [0103]-[0180], wherein a processing polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer [0035], wherein the polymer melt has an intrinsic viscosity at least 0.4 dL/g, specifically from 0.5 to 1.3 dL/g and more specifically from 0.4 to 1 dL/g [0082].  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system such that recycled PET polymer has an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g and that the predetermined level is about 0.80 dL/g .
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378), Kannan et al. (US 2009/0281204) and Silberg et al. (US 2005/0080507).
(Claim 15) Booth et al. (US 2010/0152309) discloses a manufacturing system for manufacturing bulked continuous carpet filaments (paragraph [0084]) comprising: 
an extruder 9 (fig. 1; paragraph [0094]) for advancing a polymer melt and forming a single polymer stream, wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0005]-[0021], [0041]-[0075]); and
a filtration system 12 that is adapted to receive the single polymer stream from the extruder 9 and to remove particulate contaminates from the polymer stream (fig. 1; paragraph [0097]); and 
a spinning machine (spinnerette) that is adapted to receive the single polymer stream from the filtration system 12 (fig. 1) and to form the single polymer stream into bulked continuous carpet filament (fig. 1; paragraphs [0084], [0098)).
However, Booth et al. (US 2010/0152309) does not disclose an extruder (i.e., chamber, vacuum system, and an extruder as recited by claim 15) or an intrinsic viscosity management system, as recited by claims 15-18 and 20.
Gneuss et al. (US 2005/0047267) disclose a manufacturing system for manufacturing filaments (paragraph [0002]), the system having a multi-screw extruder (figs. 1-4) that exposes a large contact surface to vacuum allowing degassing and polymerization to the extent desired (paragraph [0003]), the multi-screw extruder comprising:
a chamber defining an interior portion (defined by extruder section 6; figs. 1-4);

an extruder (defined by extrusion section including the leftmost screw in fig. 1) that is positioned to receive polymer from the at least eight streams after the at least eight streams pass through the interior portion of the chamber as the interior portion of the chamber is maintained at the chamber pressure, and to advance the received polymer as a single polymer stream (figs. 1-4);
 (Claims 16, and 17) wherein the system is adapted so that the at least eight streams of polymer are simultaneously exposed to a pressure within the chamber as the at least eight streams of polymer melt pass through the interior of the chamber (figs. 1-4; paragraphs [0003], [0018], [0022]); and
(Claims 18 and 20) wherein the extruder (defined by extrusion section including the leftmost screw in fig. 1) or manufacturing system is adapted to form the at least eight streams of polymer into a single polymer stream after the respective portions of each of the at least eight streams of polymer are exposed to the chamber pressure (figs. 1-4; paragraphs [0003], [0018], [0022]).
Bower et al. (US 2013/0171411) disclose a manufacturing system for manufacturing extruded products, the system comprising:
a multi-screw extruder as described in EP1434680B1 (paragraph [0020]; note that Gneuss et al. (US 2005/0047267) is an English equivalent of EP1434680B 1) for extruding a single polymer stream; wherein the multi-screw extruder maximizes the surface area of the polymer to allow volatiles present in the melt to be removed via a vacuum system (paragraph [0021]); wherein the polymer melt is 
a filtration system that is adapted to receive the single polymer stream from the multi-screw extruder and to remove particulate contaminates from the single polymer stream (paragraph [0021)); and 
a viscosity management system (paragraph [0020], adjustments to the vacuum pressure in the multi-screw extruder can be made to maintain a desired melt viscosity).
Gibbon et al. (US 4,675,378) disclose a manufacturing system (fig. 1) for manufacturing bulked continuous carpet filament from a polymer melt comprising polyethylene terephthalate polyester (col. 1, lines 5-66; high denier, high stress, industrial yarn for carpets), the system comprising: 
a polymerizer vessel 22 for polymerization of the polymer melt to a desired extent and forming the polymer melt into a single polymer stream (fig. 1; col. 4, line 43, to col. 5, line 5; small amounts of glycol are removed by lowering pressure to increase intrinsic viscosity thereby increasing the molecular weight of the polymer); 
a pressure regulation system that is adapted to maintain a chamber pressure within the polymerizer vessel 22 (figs. 1-3; col. 4, line 43 to col. 6, line 5; col. 10, lines 14-28; pressure is measured by pressure transmitter 52 to determine the level of vacuum and adjusted by valve 32);
an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic 
(Claim 20) wherein lowering the chamber pressure is in an automated manner via a computer - controlled feedback loop (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic viscosity, wherein a low IV automatically causes reduction of the chamber pressure by adjustment of valve 32 to achieve a high IV which increases the molecular weight of the polymer using computer control (figs. 2-3)); and 
a spinning machine 42 that is adapted to receive polymer melt from the single polymer stream after the intrinsic viscosity management system or after the intrinsic viscosity management system determines the intrinsic viscosity of the single polymer stream (fig. 1; the spinnerets 42 receive the polymer melt after passing the second viscometer 48 of the intrinsic viscosity management system which is used to determine the intrinsic viscosity of the single polymer stream) and to form the polymer melt into bulked continuous carpet filament (fig. 1; col. 1, lines 5-66, high denier, high stress, industrial yarn for carpets; col. 5, lines 6-17).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the extruder of Booth et al. (US 2010/0152309) with a multi-screw extruder, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art and because Bower et al. (US 2013/0171411) disclose that a multi-screw extruder as disclosed by Gneuss et al. (US 2005/0047267) can be used to process polymer melt derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, which is recycle processing is desired in Booth et al. (US 2010/0152309); and to further modify the manufacturing system with a pressure regulation system and an intrinsic viscosity management system, as disclosed by Gibbon et al. (US 4,675,378) because such a modification is known in the art and would enable feedback control of the intrinsic viscosity to maintain a desired molecular weight of the polymer supplied to the spinning machine and because Bower et al. (US 2013/0171411) discloses using a viscosity management system wherein adjustments to the vacuum pressure in a multi-screw extruder can be made to maintain a desired melt viscosity.  Gibbon et al. (US 4,675,378) further discloses that the viscometer 48 is preferably placed as close as practicable to the spinnerettes 42 (col. 5, lines 40-45), and thus viscometer 48 would be placed downstream the filtration system and just upstream of the spinning machine, such that the intrinsic viscosity management system would be adapted to determine an intrinsic viscosity (using such placed viscometer 48) of the single polymer stream from the filtration system.  And, it would have been obvious to further modify the intrinsic viscosity management system to automatically discard a portion of the single polymer stream having an intrinsic viscosity below about 0.80 dL/g because it is 
As to claims 16-18 and 20, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar.  Further, as to the chamber pressure of below about 1.5 millibars as recited by instant claim 16; of between about 0.5 millibars and about 1.2 millibars as recited by instant claim 17; or of below about 5 millibars as recited by instant claims 18 and 20, such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer. 
As to the recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g, the system is capable of processing polymer melt that is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g.  Further, such limitations appears to relate to the intended use of the claimed apparatus. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115. 
As to an intrinsic viscosity management system adapted to determine if the intrinsic viscosity (IV) of the single polymer stream is below a predetermined level of about 0.80 dL/g, the intrinsic 
Furthermore, Kannan et al. (US 2009/0281204) disclose a method of extruding a product [0006], [0094], [0095], wherein the product can be films and sheets [0095] or fibers (filaments) used in carpets [0103]-[0180], wherein a processing polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer [0035], wherein the polymer melt has an intrinsic viscosity at least 0.4 dL/g, specifically from 0.5 to 1.3 dL/g and more specifically from 0.4 to 1 dL/g [0082]. Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system such that recycled PET polymer has an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g and that the predetermined level is about 0.80 dL/g because such ranges for processing polymers in extruders for forming fibers (filaments) used in carpets is known in the art, as recited by Kannan et al. (US 2009/0281204).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204).
Booth et al. (US 2010/0152309) discloses a manufacturing system for manufacturing bulked continuous carpet filaments (paragraph [0084]) comprising:
an extruder 9 adapted to receive a plurality of polymer flakes and melt the plurality of polymer flakes to create a polymer melt, wherein the plurality of polymer flakes is derived from polyethylene terephthalate (PET) flakes that are derived from recycled PET (fig. 1; paragraph [0094]) for advancing a 
a filtration system 12 that is adapted to receive the single polymer stream from the extruder 9 and to remove particulate contaminates from the polymer stream (fig. 1; paragraph [0097]); and 
a spinning machine (spinnerette) that is adapted to receive the single polymer stream from the filtration system 12 (fig. 1) and to form the single polymer stream into bulked continuous carpet filament (fig. 1; paragraphs [0084], [0098)); 
(Claim 22) wherein the plurality of polymer flakes comprises colored PET flakes derived from recycled PET bottles (paragraphs [0048]-[0051], [0077]). 
However, Booth et al. (US 2010/0152309) does not disclose an extruder, a second extruder, a pressure regulation system or an intrinsic viscosity management system, as recited by claims 21-22.
Gneuss et al. (US 2005/0047267) disclose a manufacturing system for manufacturing filaments (paragraph [0002]), the system having a multi-screw extruder (figs. 1-4) that exposes a large contact surface to vacuum allowing degassing and polymerization to the extent desired (paragraph [0003]), the multi-screw extruder comprising:
an extruder (defined by extruder section including the rightmost screw 4 in fig. 1) adapted to create a polymer melt (paragraphs [0001], 0022]); 
a chamber (defined by extruder section 6 in figs. 1-4) adapted to receive the polymer melt from the extruder and separate the polymer melt into at least eight streams (along screw shafts 7) at an entry portion of the chamber (figs. 1-4);
a second extruder (defined by extruder section including the leftmost screw 4 in fig. 1) that is positioned to receive the at least eight streams and adapted to recombine the at least eight streams into a single polymer stream at an exit portion of the chamber (figs. 1-4); and

 Bower et al. (US 2013/0171411) disclose a manufacturing system for manufacturing extruded products, the system comprising:
a multi-screw extruder as described in EP1434680B1 (paragraph [0020]; note that Gneuss et al. (US 2005/0047267) is an English equivalent of EP1434680B 1) for extruding a single polymer stream; wherein the multi-screw extruder maximizes the surface area of the polymer to allow volatiles present in the melt to be removed via a vacuum system (paragraph [0021]); wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0016]-[0020)); and
a filtration system that is adapted to receive the single polymer stream from the multi-screw extruder and to remove particulate contaminates from the single polymer stream (paragraph [0021)): and a viscosity management system (paragraph [0020], adjustments to the vacuum pressure in the multi-screw extruder can be made to maintain a desired melt viscosity). 
Gibbon et al. (US 4,675,378) disclose a manufacturing system (fig. 1) for manufacturing bulked continuous carpet filament from a polymer melt comprising polyethylene terephthalate polyester (col. 1, lines 5-66; high denier, high stress, industrial yarn for carpets), the system comprising:
a polymerizer vessel 22 for polymerization of the polymer melt to a desired extent and forming the polymer melt into a single polymer stream (fig. 1; col. 4, line 43, to col. 5, line 5; small amounts of glycol are removed by lowering pressure to increase intrinsic viscosity thereby increasing the molecular weight of the polymer);

an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic viscosity, wherein a low IV automatically causes reduction of the chamber pressure by adjustment of valve 32 to achieve a high IV which increases the molecular weight of the polymer using computer control (figs. 2-3); col. 4, line 50, to col. 5, line 5, small amounts of glycol are removed resulting in higher IV and higher molecular weights which is done by controlling vacuum by manipulating valve 32 (i.e., the higher the vacuum, the lower the pressure, more glycol is removed resulting in higher IV and higher molecular weight); col. 10, lines 14-28, short term adjustments can be made to valve 32 (or to any other appropriate device for altering IV) in accordance with IV as read at the first viscometer 46, and mid term and long term variations of IV can be determined based on readings at the second viscometer to establish new set points and adjust the valve 32 accordingly); and 
a spinning machine 42 that is adapted to receive polymer melt from the single polymer stream after the intrinsic viscosity management system or after the intrinsic viscosity management system determines the intrinsic viscosity of the single polymer stream (fig. 1; the spinnerets 42 receive the polymer melt after passing the second viscometer 48 of the intrinsic viscosity management system which is used to determine the intrinsic viscosity of the single polymer stream) and to form the polymer 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the extruder of Booth et al. (US 2010/0152309) with a multi-screw extruder, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art and because Bower et al. (US 2013/0171411) disclose that a multi-screw extruder as disclosed by Gneuss et al. (US 2005/0047267) can be used to process polymer melt derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, which is recycle processing is desired in Booth et al. (US 2010/0152309): and to further modify the manufacturing system with a pressure regulation system and an intrinsic viscosity management system, as disclosed by Gibbon et al. (US 4,675,378) because such a modification is known in the art and would enable feedback control of the intrinsic viscosity to maintain a desired molecular weight of the polymer supplied to the spinning machine and because Bower et al. (US 2013/0171411) discloses using a viscosity management system wherein adjustments to the vacuum pressure in a multi-screw extruder can be made to maintain a desired melt viscosity. Gibbon et al. (US 4,675,378) further discloses that the viscometer 48 is preferably placed as close as practicable to the spinnerettes 42 (col. 5, lines 40-45), and thus viscometer 48 would be placed downstream the filtration system and just upstream of the spinning machine, such that the intrinsic viscosity management system would be adapted to determine an intrinsic viscosity (using such placed viscometer 48) of the single polymer stream from the filtration system.
As to the recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g, the system is capable of processing polymer melt that is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g.  Further, such limitations appears to relate to the 
As to an intrinsic viscosity management system adapted to determine if the intrinsic viscosity (IV) of the single polymer stream is below a predetermined level of about 0.80 dL/g, the intrinsic viscosity system is capable of determining many different levels of IV.  It would be further obvious that the desired IV can be set to many different levels, such as about 0.80 dL/g, depending upon the desired characteristics of the extruded product related to the desired IV and a level of about 0.80 dL/g would have been found in finding IV levels which produce a desired molecular weight, as disclosed above by Gibbon et al. (US 4,675,378).
Furthermore, Kannan et al. (US 2009/0281204) disclose a method of extruding a product [0006], [0094], [0095], wherein the product can be films and sheets [0095] or fibers (filaments) used in carpets [0103]-[0180], wherein a processing polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer [0035], wherein the polymer melt has an intrinsic viscosity at least 0.4 dL/g, specifically from 0.5 to 1.3 dL/g and more specifically from 0.4 to 1 dL/g [0082].  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system such that recycled PET polymer has an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g and that the predetermined level is about 0.80 dL/g .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204) as applied to claims 21-22 above, and further in view of Fintel (US 4,919,872).
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204) do not disclose the limitations of claim 23.
Fintel (US 4,919,872) discloses a manufacturing system for manufacturing filaments comprising a color management system for color uniformity adapted to determine a color of a polymer stream and substantially automatically adjust an amount of one or more color concentrates 38 added to the plurality of polymer flakes 41 or a polymer stream based at least in part on the determined color of the polymer stream by a monitor 68 which determines the color of the stream from the color of the filaments produced by the stream (fig. 2; col. 3, line 42, to col. 4, line 11).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a color management system, as disclosed by Fintel (US 4,919,872), because such a modification is known in the art and would enable color uniformity of the extruded product.
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378), Kannan et al. (US 2009/0281204) and Ichikawa et al. (US 2007/0200269).
Booth et al. (US 2010/0152309) discloses a manufacturing system for manufacturing carpet filaments (paragraph [0084]) comprising:

melting a plurality of flakes derived from recycled PET polymer to produce a polymer melt using an extruder 9 (fig. 1; paragraphs [0005]-[0021], [0041]-[0075], [0077], [0090], [0094]-[0095], [0100]); and
removing particulate contaminates from the polymer melt after the extruder 9 using a filtration system 12 (fig. 1; paragraph [0097]); and 
a bulked continuous filament forming section (spinnerete) that is adapted for, after the filtration system 12, forming polymer from the polymer melt into bulked continuous carpet filament (fig. 1; paragraphs [0084], [0098]).
However, Booth et al. (US 2010/0152309) does not disclose a washing section or a purifying section, as recited by claims 25-30.
Ichikawa et al. (US 2007/0200269) disclose a manufacturing system for manufacturing products from recycled plastic, the system comprising:
a washing section that is adapted for washing a group of polymer flakes, the group of flakes comprising a first plurality of flakes that consist essentially of flakes derived from recycled PET polymer and a second plurality of flakes that do not consist essentially of flakes derived from PET polymer (abstract; [0046)]); and
a purifying section that is adapted for:
after the group of polymer flakes is washed by the washing section: (a) scanning the washed group of polymer flakes to identify the first plurality of flakes and (b) separating the first plurality of flakes from the second plurality of flakes (paragraph [0046)]).
Gneuss et al. (US 2005/0047267) disclose a manufacturing system for manufacturing filaments (paragraph [0002]), the system having a multi-screw extruder (figs. 1-4) that exposes a large contact 
melting the first plurality of flakes to produce a polymer melt using a multi-screw extruder 1 (paragraph [0001], [0022]);
extruding the polymer melt into at least 6 different streams (along screw shafts 7) of polymer melt using extruder section 6 (figs. 1-4); and 
removing one or more volatile organic compounds from the at least 6 different streams of polymer melt by simultaneously exposing at least a respective portion of each of the at least 6 different streams of polymer melt to a chamber pressure (vacuum channel 12 provides vacuum to a chamber defined by extruder section 6 and to the streams to the extent desired providing a chamber pressure to allow degassing (removing volatiles) and polymerization; paragraphs [0003], [0018], [0022]);
the purifying section: 
(Claim 28) adapted to combine at least 6 different extrusion streams (along screw shafts 7) into a single stream of polymer melt (in the extruder section including the leftmost screw 4 in fig. 1) before extruding polymer from the at least 6 extrusion streams (figs. 1-4);
(Claim 29) including a multi-screw extruder 1 for extruding the polymer melt into at least 6 different streams (along screw shafts 7) of polymer melt (figs. 1-4); and
	(Claim 30) adapted for forming at least six streams of polymer (along screw shafts 7) into a single polymer stream (in the extruder section including the leftmost screw 4 in fig. 1) after the respective portions of each of the at least six streams of polymer melt are exposed to a chamber pressure (vacuum channel 12 provides vacuum to the chamber and to the streams to the extent desired providing a chamber pressure to allow degassing (reducing chamber pressure) and polymerization; paragraphs [0003], [0018], [0022]; figs. 1-4).

melting the first plurality of flakes to produce a polymer melt;
extruding the polymer melt into at least 6 different streams of polymer melt;
removing one or more volatile organic compounds from the at least 6 different streams of polymer melt by simultaneously exposing at least a respective portion of each of the at least 6 different streams of polymer melt to a chamber pressure (a multi-screw extruder as described in EP1434680B1 (paragraph [0020]; note that Gneuss et al. (US 2005/0047267) is an English equivalent of EP1434680B1) for extruding a single polymer stream; wherein the multi-screw extruder maximizes the surface area of the polymer to allow volatiles present in the melt to be removed via a vacuum system (paragraph [0021]); wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0016]-[0020]); the multi-screw extruder melts flakes to produce melt, extrudes the melt into at least 6 different streams (along screw shafts 7), and removes volatiles from the streams, as mentioned above for Gneuss et al. (US 2005/0047267) which is an English equivalent of EP1434680B1); 
removing particulate contaminates from the polymer melt after the multi-screw extruder (paragraph [0021]); 
determining a viscosity of the polymer melt; and 
in response to determining that the viscosity of the polymer melt is below a predetermined level, automatically lowering the chamber pressure in order to achieve a higher viscosity within the polymer melt (paragraph [0020], adjustments to the vacuum pressure in the multi-screw extruder can be made to maintain a desired melt viscosity; in order to maintain a desired melt viscosity it must be determined; since a relationship between pressure and viscosity is disclosed, it would have been 
Gibbon et al. (US 4,675,378) disclose a manufacturing system (fig. 1) for manufacturing bulked continuous carpet filament from a polymer melt comprising polyethylene terephthalate polyester (col. 1, lines 5-66; high denier, high stress, industrial yarn for carpets), the system comprising:
a purifying section that is adapted for:
producing a polymer melt (a polymerizer vessel 22 for polymerization of the polymer melt to a desired extent and forming the polymer melt into a single polymer stream; fig. 1; col. 4, line 43, to col. 5, line 5; small amounts of glycol are removed from a chamber of vessel 22 by lowering pressure to increase intrinsic viscosity thereby increasing the molecular weight of the polymer);
determining an intrinsic viscosity of the polymer melt (col. 6, line 62, to col. 7, line 11); 
in response to determining that the intrinsic viscosity of the polymer melt is below a predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt; and
(Claim 30) in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, lowering the pressure in the chamber in an automated manner via a computer-controlled feedback control loop (an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt; figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic viscosity, wherein a low IV automatically causes reduction of the chamber 
a bulked continuous filament forming section that is adapted for, after determining the intrinsic viscosity of the polymer melt, forming polymer from the polymer melt into bulked continuous carpet filament (a spinning machine 42 that is adapted to receive polymer melt from the single polymer stream after the intrinsic viscosity management system or after the intrinsic viscosity management system determines the intrinsic viscosity of the single polymer stream; fig. 1; the spinnerets 42 receive the polymer melt after passing the second viscometer 48 of the intrinsic viscosity management system which is used to determine the intrinsic viscosity of the single polymer stream and to form the polymer melt into bulked continuous carpet filament; col. 1, lines 5-66, high denier, high stress, industrial yarn for carpets; col. 5, lines 6-17). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Booth et al. (US 2010/0152309) with a washing section, a purifying section, and filament forming section, as respectively recited by Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Ichikawa et al. (US 2007/0200269) because such modifications are known in the art and would provide alternative configurations for the system known to be operable in the art.  Note that it would have been further obvious to modify the extruder of Booth et al. (US 2010/0152309) with a multi-screw extruder, as disclosed by Gneuss et al. 
As to the recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g, the system is capable of processing polymer melt that is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g.  Further, such limitations appears to relate to the intended use of the claimed apparatus. A claim containing a “recitation with respect to the manner in 
As to an intrinsic viscosity management system adapted to determine if the intrinsic viscosity (IV) of the single polymer stream is below a predetermined level of about 0.80 dL/g, the intrinsic viscosity system is capable of determining many different levels of IV.  It would be further obvious that the desired IV can be set to many different levels, such as about 0.80 dL/g, depending upon the desired characteristics of the extruded product related to the desired IV and a level of about 0.80 dL/g would have been found in finding IV levels which produce a desired molecular weight, as disclosed above by Gibbon et al. (US 4,675,378).
Furthermore, Kannan et al. (US 2009/0281204) disclose a method of extruding a product [0006], [0094], [0095], wherein the product can be films and sheets [0095] or fibers (filaments) used in carpets [0103]-[0180], wherein a processing polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer [0035], wherein the polymer melt has an intrinsic viscosity at least 0.4 dL/g, specifically from 0.5 to 1.3 dL/g and more specifically from 0.4 to 1 dL/g [0082].  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system such that recycled PET polymer has an intrinsic viscosity of between about 0.79 dL/g and 1.00dL/g and that the predetermined level is about 0.80 dL/g 
As to claims 25-27 and 30, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar.  Further, as to the chamber pressure of below about 5 millibars as recited by instant claims 25 and 30; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 26; or of between about 0 millibars and 1.5 millibars as recited by instant claim 27; such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 12, 14 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204).
Claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 disclose the system substantially as claimed except for the extruder sections and filtration system.
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 with extruder sections, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art; and to further modify the system with a filtration system, as recited by Booth et al. (US 
As to claims 4-7 and 14, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar.  Further, as to the chamber pressure of between about 0 millibars and about 5 millibars as recited by claims 4 and 14; of below about 1.5 millibars as recited by instant claim 5; of between about 0.5 millibars and 5 millibars as recited by instant claim 6; OR of between about 0.5 millibars and 1.2 millibars as recited by instant claim 7, such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
As to claim 22, Booth et al. (US 2010/0152309) discloses colored PET flakes, as mentioned above.
This is a provisional nonstatutory double patenting rejection.
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et  in view of Fintel (US 4,919,872).
Claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409, Booth et al. (US 2010/015 2309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204) do not disclose the limitations of claim 23.
Fintel (US 4,919,872) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a color management system, as disclosed by Fintel (US 4,919,872), because such a modification is known in the art and would enable color uniformity of the extruded product. 
This is a provisional nonstatutory double patenting rejection.
Claims 15-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378), Kannan et al. (US 2009/0281204) and Silberg et al. (US 2005/0080507).
Claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 disclose the system substantially as claimed except for a multi-screw extruder (i.e., chamber, vacuum system, extruder) and filtration system.
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378), Kannan et al. (US 2009/0281204) and Silberg et al. (US 2005/0080507) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 with a multi-screw extruder, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is 
As to claims 16-18 and 20, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar. Further, as to the chamber pressure of below about 1.5 millibars as recited by instant claim 16; of between about 0.5 millibars and about 1.2 millibars as recited by instant claim 17; or of below about 5 millibars as recited by instant claim 18 and 20, such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer. 
This is a provisional nonstatutory double patenting rejection.
Claims 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378), Kannan et al. (US 2009/0281204) and Ichikawa et al. (US 2007/0200269).
Claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 disclose the system substantially as claimed, except for a washing section, a purifying section and filament forming section as recited by claims 25-30.
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378), Kannan et al. (US 2009/0281204) and Ichikawa et al. (US 2007/0200269) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of claims 1-6, 8-21 and 23-25 of copending Application No. 16/816,409 with a washing section, a purifying section, and filament forming section, as respectively recited by Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Ichikawa et al. (US 2007/0200269) because such modifications are known in the art and would provide alternative configurations for the system known to be operable in the art.
As to claims 25-27 and 30, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar.  Further, as to the chamber pressure of below about 5 millibars as recited by instant claims 25 and 30; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 26; or of between about 0 millibars and 1.5 millibars as recited by instant claim 27; such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner states that Bower teaches a “viscosity management system”. Office Action at 5. However, no such “system” is disclosed in Bower. Rather, Bower merely states that “Ta]djustments to the vacuum pressure can be made to maintain melt viscosity [above certain values].” Bower at [0020].  Bower has no teaching on these “adjustments” beyond a simple statement that they exist. Nor does Bower even teach an intrinsic viscosity sensor, let alone an intrinsic viscosity management system that “determin[es] that the intrinsic viscosity ... is below the predetermined level” and “automatically lower[s] the chamber pressure” in response, as recited in claim 1.
The Examiner agrees that Bower does not disclose intrinsic viscosity, but intrinsic viscosity is related to viscosity.  As mentioned above, paragraph [0020] of Bower, adjustments to the vacuum pressure in the multi-screw extruder can be made to maintain a desired melt viscosity; in order to maintain a desired melt viscosity it must be determined; since a relationship between pressure and viscosity is disclosed, it would have been obvious to artisan to determine the relationship of lowering the pressure to increase viscosity by routine experimentation.  Note that lowering pressure to increase intrinsic viscosity is known in the art as disclosed by Gibbon above.
	Applicant argues that Gibbon fails to remedy the deficiencies of Bower. The Examiner asserts that Gibbon teaches “wherein a low IV automatically causes reduction of the chamber pressure by adjustment valve 32 to achieve a high IV.” Office Action at 5.  However, Gibbon does not disclose what the Office Action recites. Gibbon discloses a method of making “industrial yarn spun from [PET].” Gibbon at Abstract. Gibbon describes measuring the IV of the melt, stating that “adjustments are continuously made to a meaningful operating condition . . . whenever IV inferred from operating data strays from a pre-established level.” /d. at 3:32-35. These “meaningful operating conditions” can be an inventory of a 
	The Examiner respectfully disagrees.  Gibbon discloses col. 4, line 50, to col. 5, line 5, small amounts of glycol are removed resulting in higher IV and higher molecular weights which is done by controlling vacuum by manipulating valve 32 (i.e., the higher the vacuum, the lower the pressure, more glycol is removed resulting in higher IV and higher molecular weight); col. 10, lines 14-28, short term adjustments can be made to valve 32 (or to any other appropriate device for altering IV) in accordance with IV as read at the first viscometer 46, and mid term and long term variations of IV can be determined based on readings at the second viscometer to establish new set points and adjust the valve 32 accordingly.
	As to applicants “discard” arguments relative to claim 15, Silberg et al. (US 2005/0080507) disclose such “discard” limitations as mentioned above.
	Applicant states that a terminal disclaimer (TD) for co-pending U.S. Application No. 16/816,409 was submitted on September 22, 2021.  However, no such TD was filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744